DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 09/01/2020
Application claims a Domestic Priority date of 09/19/2019
Claim 1 is independent
Claims 1-18 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Hu et al. (U.S. Patent Publication Number 2018/0372988 A1).

Regarding claim 1, Hu discloses a lens assembly module (Fig 1-1; lens module 1-10), comprising: 
a base having a central opening (Fig 1-1; Base 1-B has a central opening); 
a cover coupled to the base and having a through hole corresponding to the central opening of the base (Fig 1-1; Housing 1-H that has an opening that corresponds to the opening in the base); 
a lens unit movably disposed in the cover (Fig 1-1; optical element 1-E; ¶0166; the optical element 1-E to move along the optical axis 1-O); 
an elastic element comprising at least two elastic sheets (Fig 1-1; upper spring 1-S1 and lower spring 1-S2 has been interpreted as the elastic sheets), and each of the elastic sheets comprising: 
(Fig 1-1 discloses the inner and outer structure of both 1-S1 and 1-S2.  The inner portion is coupled to the optical element and the optical holder), and the extending structure extending from the inner portion to a direction away from the lens unit (Fig 2-1 is an exploded view of the driving mechanism and shows the upper springs 2-S1 and two lower springs 2-S2; ¶0179 describes the upper spring 2-S1 and the following paragraph ¶0180 describes the lower springs 2-S2 and Fig 2-9 is a exploded view of the lower spring 2-S2); 
an outer portion farther from the lens unit than the inner portion therefrom (The exploded view in Fig 2-9 and Figs 1-1 and 2-1 clearly show the outer portion is farther from the lens unit); and 
an elastic connecting portion connected to the inner portion and the outer portion (In ¶0179, hu discloses that the deformable portion connects the inner portion with the outer portion of the upper spring 2-S1 and it has at least three parallel sections.); 
at least two conductive elements coupled to the lens unit (Hu discloses the conductive pins 2-P in Fig 2-1.  In ¶0166, Hu discloses that the holder 1-R is connected to the frame 1-F and the base 1-B via the upper and lower springs S1 and S2.  The optical holder element 1-E is affixed to the holder 1-R.  Further in ¶0178 Hu teaches that a conductive pin 2-P is embedded in the base 2-B (which is connected to the optical element 1-E)); 
(In Fig 1-1 Hu discloses the AF coil 1C and in Fig 2-1 the AF coil is disclosed as 2-C), 
wherein one end of the at least one AF coil element is electrically connected to one of the at least two conductive elements, and the other end of the at least one AF coil element is electrically connected to the other one of the at least two conductive elements (Hu, in ¶0178, disclosed that the conductive pin 2-P may connect to the lower springs 2-S2 by soldering and the lower spring 2-S2 may electrically connect to the coil 2-C via a wire (not shown).  Thus, the external circuit can provide a current to the coil 2-C and drive the holder 2-R.  Since the coil is electrically connected, it is clear that both ends of the coil has to be connected to complete the circuit); and 
at least two first magnetic elements disposed in the cover, facing towards the at least one AF coil element and disposed correspondingly to each other along an optical axis of the lens unit (Fig 2-1 – Magnets 2-M is disposed facing the coil 2-C and it is facing along the optical axis 2-O); 
wherein a part of each of the extending structures is overlapped along a direction parallel to the optical axis and electrically connected to each of the conductive elements (This is also disclosed in both figures 1-1 and 2-1 where the magnets are overlapping the elastic structures S1 and S2 and also the conductive pins 2-P and this is parallel to the optical axis 2-O); 
wherein the at least one AF coil element and the at least two conductive elements are electrically connected by a welding method (Hu discloses that the connection is made either by soldering or welding - ¶0178; ¶0429 (Fig 9-15). The different embodiments disclosed by Hu can be combined since they are all about lens driving mechanism.  Therefore, it would have been reasonable for one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the different embodiments and use welding method for connecting the conductive wire to the lens.  The suggestion and motivation would have been to).

Regarding claim 2, Hu discloses wherein each of the conductive elements (Hu discloses the conductive pins 2-P in Fig 2-1.) is farther from the optical axis of the lens unit than the inner portion of each of the elastic sheets is therefrom (This feature is clearly disclosed in Fig 2 where the pins 2-P are father from the optical axis 2-O tan the inner portion of the member S1 and S2).

Regarding claim 6, Hu discloses wherein a side of the lens unit facing towards the base is a polygon (Hu discloses this in the embodiment of Fig 5-3 and 5-4 and in ¶0267 where he discloses that the position portion 5-132 is polygonal and specifically in this embodiment it is a quadrilateral by is not limited thereto).

Regarding claim 7, Hu discloses wherein the polygon is a rectangle with four chamfered corners (Hu discloses this in the embodiment of Fig 5-3 and 5-4.  The chamfered corners can be seen in 5-132 and 5-131).

Regarding claim 10, Hu discloses wherein a number of the at least one AF coil element is at least two (Fig 5-3 AF coil 5-31 on either side of the rectangular holder 5-20), the at least two AF coil elements are disposed correspondingly to each other along the optical axis of the lens unit and are disposed on two opposite sides of the rectangle (This feature is clearly disclosed in Fig 5 where the two AF coils 5-31 and the corresponding magnets 5-32 are on either side of the optical axis 5-AX1).

Regarding claim 12, Hu discloses wherein the lens unit comprises: a coil holding member (Fig 1-1 – holder 1R that holds the coil 1-C) defining an interior space (Fig 1-1 discloses the interior space), and the at least one AF coil element disposed on an outer surface of the coil holding member (Fig 1-1 – Coil 1-C; In ¶0167 Hu discloses that the two coils 1-C are affixed to opposite sides of the holder 1-R corresponding to the magnets 1-M); and a plurality of lens elements disposed in the interior space (In ¶0165 Hu discloses that the optical element 1-E may comprise an optical lens and the driving mechanism may comprise VCM so as to achieve auto-focus AF function of the lens module 1-10).

Regarding claim 13, Hu discloses all the limitations of claim 1 that 13 depends on except for wherein a diameter of a maximum optical effective area of the lens unit facing towards an image side is ΨA, a minimum diameter of the inner portion of each of the elastic sheets is ΨE, and the following condition is satisfied: 0.6 < (ΨA/ ΨE) ≤ 1.0.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “a diameter of a maximum optical effective area of the lens unit In re Aller, 105 USPQ 233.

Regarding claim 14, this claim has limitations similar to claim 13, which the lower limit changed.  Claim 14 is rejected on the same grounds as Claim 13.

Regarding claim 15, Hu discloses wherein the at least one AF coil element overlaps with at least one of the conductive elements along the direction parallel to the optical axis (Fig 5-3 discloses that the AF coil 5-31 overlaps the conductive pins 5-60 (conductive pins 2-P in Fig 2-1) either side of the optical axis 5-AX1).

Regarding claim 16, this claim has limitations similar to claim 13, which the lower limit changed.  Claim 16 is rejected on the same grounds as Claim 13

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Hu et al. (U.S. Patent Publication Number 2018/0372988 A1) in view of Abe et al. (U.S. Patent Publication Number 2020/0091212 A1). 

Regarding Claim 3 Hu in all his embodiments discloses Hall sensing element 1-G2, but fails to clearly disclose a second magnetic element coupled to the lens unit, wherein the second magnetic element does not overlap with the at least one AF coil element along a direction perpendicular to the optical axis. 
Instead in a similar endeavor, Abe discloses a second magnetic element (Fig 12 – Hall element 18) coupled to the lens unit (Fig 12 – camera lens 2 and lens barrel 8), wherein the second magnetic element does not overlap with the at least one AF coil element (AF coil 12) along a direction perpendicular to the optical axis (Fig 12 clearly teaches that the AF coil 12 does not overlap the second magnetic element 18 along a direction perpendicular to the optical axis).
Hu and Abe are combinable because both are related to imaging device and lens driving mechanism. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the Hall element does not overlap the AF coil as taught by Abe in the imaging module disclosed by Hu. 
The suggestion/motivation for doing so would have been to “configure the Hall element at a position so as to reduce the magnetic fog noise” as disclosed by Abe in ¶0022 - ¶0023.
Therefore, it would have been obvious to combine Hu and Abe to obtain the invention as specified in claim 3.

Regarding Claim 4, Hu in view of Abe discloses further comprising: a magnetic field sensing element (Abe: Fig 12 – Hall element 18) facing towards the second magnetic element, wherein the magnetic field sensing element is for detecting a position difference of the lens unit moving along the optical axis (Abe: In ¶0102-¶0108 Abe teaches that the Hall element 18 accomplishes position detection by detecting a change in a magnetic flux (components in the Z-axis direction in the drawings) caused by the permanent magnet 13 moving in the X-axis direction.). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Hu et al. (U.S. Patent Publication Number 2018/0372988 A1) in view of Tsai et al. (U.S. Patent Publication Number 2018/0106983 A1). 

Regarding Claim 9 Hu in all his embodiments discloses fails to clearly disclose further comprising: at least two gate traces disposed on at least two of the chamfered corners, respectively. 
Instead in a similar endeavor, Tsai discloses further comprising: at least two gate traces disposed on at least two of the chamfered corners, respectively (Fig 1- gate traces 133; Fig 1 also discloses the chamfered corners; ¶0053; the outer annular surface 130 of the annular optical element 100 can include at least two gate traces 133 formed by the injection molding method and symmetrically located around the central axis Z).
Hu and Tsai are combinable because both are related to imaging device and lens barrel. 
Tsai in the imaging module disclosed by Hu. 
The suggestion/motivation for doing so would have been to “maintain(ing) the structural integrity of the annular optical element 100 after injection molding” as disclosed by Tsai in ¶0053.
Therefore, it would have been obvious to combine Hu and Tsai to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claims 5, 8, 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected as it depends on objected claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 3, 2022